Citation Nr: 1419349	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-21 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2012.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  Bilateral hearing loss was noted at the Veteran's entrance into active service.

2.   The evidence shows that the Veteran's bilateral hearing loss increased in severity during active service.

3.  The incurrence of tinnitus in service is not credibly shown.  


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was aggravated by his active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for bilateral hearing loss.  As this represents a complete grant of that benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary concerning it.  As to tinnitus, the duty to notify as required by 38 U.S.C.A. § 5103, was accomplished in a March 2010 letter.  The Veteran was examined for VA purposes in connection with the claim and he has not identified any records that need to be obtained.  A hearing was held before the undersigned, who mentioned the bases for establishing service connection, and the Veteran's representative asked questions that would elicit the identification of any additional relevant documentary evidence.  (None were identified.)  Thus, the duty to assist under 38 U.S.C.A. § 5103A was met.  

In a March 2010 claim, the Veteran contended that service connection is warranted for bilateral hearing loss and tinnitus because he was exposed to loud noise during service and was not provided hearing protection.  Specifically, the Veteran stated that during service he worked as a cook in an outdoor area that was located next to generators and a heliport.  In an August 2010 rating decision, the RO denied service connection for hearing loss on the grounds that this condition preexisted service and the Veteran had occupational as well as recreational noise exposure following service.  The RO also denied the Veteran's claim for tinnitus, citing an opinion from a VA examiner.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

If a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2013); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  The "clear and unmistakable evidence" standard is an onerous one; it means that the evidence cannot be misinterpreted and misunderstood, i.e., it is undebatable, obvious, or manifest.  See Horn v. Shinseki, 25 Vet. App. 231, 234-35 (2012).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).

Here, the Veteran's induction and separation examination reports indicate that pure tone thresholds, in decibels, were as follows:


HERTZ (Hz)
Jul. 1968
500
1000
2000
3000
4000
RIGHT
5
0
0
Not recorded
45
LEFT
0
0
25
Not recorded
50


HERTZ (Hz)
Feb. 1970
500
1000
2000
3000
4000
RIGHT
30
15
10
10
35
LEFT
20
20
30
30
40

During a July 2010 VA examination, the Veteran was diagnosed with mild to severe sensorineural hearing loss with good speech recognition in the right ear and mild to profound sensorineural hearing loss with fair speech recognition in the left ear.  The examiner noted that the Veteran had high frequency hearing loss upon his entrance into service and that his hearing loss was no worse when tested at separation.  The examiner opined that the borderline low frequency hearing loss that was documented upon separation is not likely due to noise exposure, the Veteran had a long history of postservice exposure to noise, and the Veteran's STRs do not include complaints concerning hearing loss or tinnitus.  Based on these facts, the examiner concluded that it is not as likely as not that the Veteran's current hearing loss is related to his active service.

After review of the evidence, the Board finds that comparison of the audiograms conducted upon the Veteran's entrance into and separation from service indicates that the Veteran's hearing worsened during service.  Thus, his preexisting hearing loss will be considered to have been aggravated by his service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  As the July 2010 examination report fails to address whether the worsening that is demonstrated by the in-service audiograms is due to the natural progress of the disease or otherwise demonstrates, by clear and unmistakable evidence, that the Veteran's hearing loss was not aggravated by his service, the Board finds that the examiner's opinion is inadequate in this regard.  

The same VA examiner offered another opinion in June 2011.  The examiner addressed aggravation and stated that there was no permanent aggravation of the Veteran's hearing loss while he was on active duty, and thus, the Veteran's hearing loss is not related to his active service.  The examining clinician noted that the Veteran denied having ear trouble during his separation physical.

Again, the Board finds that the examiner's opinion does not constitute clear and unmistakable evidence needed to rebut the presumption of aggravation.  Specifically, whether the Veteran denied having ear trouble upon his separation from service is irrelevant because there is clear, objective evidence that the Veteran had a hearing disability upon entrance into service and that it worsened during service.  The Board acknowledges that the Veteran has significant postservice history of noise exposure, but notes that this postservice history does not demonstrate by clear and unmistakable evidence that in-service worsening of his hearing loss is due to the natural progress of the disease.

In sum, the Board finds that there is no clear and unmistakable evidence of record that rebuts the presumption of aggravation and service connection must be granted for bilateral hearing loss.  See 38 C.F.R. §§ 3.303, 3.306.  

With respect to tinnitus, there is no documentation of the condition prior to the Veteran's claim.  In service, the Veteran specifically denied having ever had hearing loss when examined in connection with his service discharge, and at the same time he denied having any other illness or injury apart from those he had already identified.  Post service, he has not given a clear account of its onset, and when examined in connection with his claim, he had no opinion as to its onset, and thus did not associate it with his military service.  Based on this, the examiner concluded it was unlikely the tinnitus was related to service.  There is no contrary medical opinion.  

Given the foregoing, there is no reasonable basis upon which to grant service connection for tinnitus.  It was not demonstrated in service; the Veteran does not credibly describe an in-service onset, (as contemporaneously with service he denied any problems other than those already identified); and no medical opinion links the disability to service.  


ORDER

Entitlement to service connection for hearing loss is granted.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


